Title: To Thomas Jefferson from Horatio Gates, 5 September 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 5th. Sepr. 1780

I have been under the Necessity of drawing on your State Payable to Col: Thomas Polk for the Purpose of purchasing Provisions for the Army in the District of Mecklenberg and Roan [Rowan] Counties, for One Hundred Thousand Pounds Lawful Money of your State in one Bill Dated the 14th Ultimo, and also on the 11th. of same Month I drew on you for 150,000 in two Bills, one for 54,712. Pounds the Other for £95,288. payable to Peter Mallett Esqr., and on the 31st. of August Mr. Clay Deputy Paymaster General drew on Your Excellency two Bills Payable to Morgan Brown 32,500 Dollars each and, on the 2d Sepr. one Bill in favour of James Clay for 16,000 Dollars, and on the 4th September in favor of Peter Mallet Esqr. for 250,000 Dollars. All which Bills I hope will be regularly discharged, as they are drawn for payment of Goods already supplied, and without these Gentlemen are enabled to comply with their Contracts, the Business of Supply will go heavily on. I have in giving and ordering Draughts to be given, divided my Demands in due proportion, between Your State, and those of Maryland and North Carolina. I shall this Day do myself the Honor of writing to you again by Lt. Col: Dubuysson, and remain with Sentiments of Regard and Esteem Your Excellency’s Obedt Hble Servt.
